DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgment is made of amendments received 12-08-2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites a biaxial strength of the reaction mixture.  However the specification does not describe biaxial strength of the reaction mixture, prior to melting/forming/heat treating, but of the final product.
Claim 20 recites that the reaction mixture includes lithium silicate crystals with a plate shaped crystal form.  However the specification describes plate shaped crystals in the lithium disilicate glass ceramic product (p. 7, 10).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the lithium silicate blank" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-13 and 17-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schweiger ‘064 (US 2005/0098064 A1) in view of Schweiger ‘063 (US 2002/0010063 A1).
Regarding claim 21, Schweiger ‘064 teaches:
mixing SiO2, Li2O, K2O, Al2O3, P2O5, and ZrO2 in a reaction mixture (¶ [0014]-[0024], [0040], [0045])
heating the reaction mixture at temperature from 1300 to 1600°C for 2 to 10 hours to form a first glass melt (¶ [0040], [0048])
contacting the first glass melt with water to form glass granules (¶ [0049])
melting the glass granules to form a second glass melt (¶ [0049])
reducing the temperature of the second glass melt to form a monolithic blank (¶ [0041], [0050])
subjecting the monolithic blank to a temperature in the range of from 450 to 950°C to form a monolithic blank comprising nuclei for lithium metasilicate formation (¶ [0042], [0052])
subjecting the monolithic blank comprising nuclei for lithium metasilicate formation to a temperature of 650 to 750°C for 20 minutes, to obtain a lithium silicate blank with lithium metasilicate crystals as the main crystalline phase (¶ [0043], [0055])
hot pressing the lithium silicate blank at a temperature of 900 to 950°C to form a dental restoration having lithium disilicate as the main crystalline phase (¶ [0056]).
Schweiger ‘064 is silent regarding the amount of ZrO2 being at least 10.0 weight percent.  In analogous art of forming lithium disilicate dental restorations, Schweiger ‘063 suggests forming a dental restoration of lithium disilicate from a reaction mixture including ZrO2 in an amount of at 2 in the reaction mixture at least 10.0 weight percent for the benefit of increasing translucence, as suggested by Schweiger ‘063.
Regarding claim 7, Schweiger ‘064 further teaches the dental restoration is an inlay, onlay, crown, or abutment (¶ [0036], [0073], [0096]).
Regarding claim 8, Schweiger ‘064 further teaches the reaction mixture comprises 55 to 71 weight percent SiO2 and 9 to 17 weight percent Li2O based on a mass of the reaction mixture (¶ [0016], [0017]).  Schweiger ‘063 suggests ZrO2 as described above, and further suggests including 10.0 to 20.0 weight percent ZrO2, as well as the claimed ranges of SiO2 and Li2O (¶ [0015], [0019]).
Regarding claims 9 and 10, Schweiger ‘064 further teaches the reaction mixture has a SiO2/Li2O molar ratio of 1.8 to 3, or 2.1 to 2.6 (¶ [0016]-[0017]).  It is noted that Schweiger ‘063 likewise suggests a reaction mixture having a SiO2/Li2O molar ratio of 1.8 to 3, or 2.1 to 2.6 (¶ [0015]).
Regarding claim 11, Schweiger ‘063 suggests ZrO2 as described above, and further suggests including 10.0 to 16 weight percent ZrO2 based on a mass of reaction mixture (¶ [0019]).
Regarding claim 12, Schweiger ‘063 suggests ZrO2 as described above, but is silent regarding 12 weight percent ZrO2 based on a mass of reaction mixture.  However, Schweiger ‘063 suggests that an increased amount of ZrO2 leads to an increase in translucence (¶ [0020]).  Thus Schweiger ‘063 recognized the amount of ZrO2 as a result effective variable.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schweiger ‘064 by selecting an amount of ZrO2
Regarding claim 13, Schweiger ‘064 further teaches the reaction mixture further comprises Y2O3 (¶ [0025], [0027], [0045], [0047]; Table III).  It is noted that Schweiger ‘063 also includes Y2O3 (¶ [0022]).
Regarding claim 17, Schweiger ‘064 further teaches no Na2O oxide is present in the reaction mixture (¶ [0023]; Table III).  It is noted that Schweiger ‘063 also includes no Na2O oxide.
Regarding claim 18, Schweiger ‘064 further teaches the reaction mixture further comprises at least 0.2 weight percent to less than 5.0 weight percent Al2O3 (¶ [0019]). It is noted that Schweiger ‘063 also includes at least 0.2 weight percent to less than 5.0 weight percent Al2O3 (¶ [0015]).
Regarding claim 19, Schweiger ‘064 further teaches the reaction mixture (product) has a biaxial strength of 200 to 500 MPa (¶ [0071], [0081], [0087]).
Regarding claim 20, Schweiger ‘064 further teaches the reaction mixture (product) includes lithium silicate crystals with a plate shaped crystal form (¶ [0034]).
Regarding claim 22, Schweiger ‘064 further teaches the monolithic blank of step (vi) is subjected to a temperature from 500 to 560°C (¶ [0042], [0052]).
Regarding claim 23, Schweiger ‘064 further teaches subjecting the lithium silicate blank with lithium metasilicate crystals as the main crystalline phase to a temperature of 840 to 880°C for 5 to 30 minutes prior to hot pressing (¶ [0056], [0063], [0064], [0069]).

Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schweiger ‘064 (US 2005/0098064 A1) and Schweiger ‘063 (US 2002/0010063 A1) in view of Abe ‘893 (US 6,589,893 B2).
Regarding claim 15, Schweiger ‘064 is silent regarding the reaction mixture further comprising an oxide of pentavalent elements, wherein the oxide of the pentavalent elements is Bi2O5. In analogous art of silicate glass ceramics, Abe ‘893 suggests including Bi2O5 in a silicate 2O5 in the reaction mixture for the benefit of modifying devitrification temperature in the melting of the precursor glass and viscosity during devitrification, as suggested by Abe ‘893.

Claim(s) 16 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Schweiger ‘064 (US 2005/0098064 A1) and Schweiger ‘063 (US 2002/0010063 A1) in view of Hayami ‘085 (US 3,238,085).
Regarding claim 16, Schweiger ‘064 is silent regarding the reaction mixture further comprising an oxide of hexavalent elements selected from WO3 or MoO3. In analogous art of lithium silicate glass ceramics, Hayami ‘085 suggests including WO3 or MoO3 in a lithium silicate glass ceramic composition for the benefit of promoting crystallization (column 1, lines 48-51; column 2, lines 53-60). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Schweiger ‘064 by including WO3 or MoO3 in the reaction mixture for the benefit of promoting crystallization, as suggested by Hayami ‘085.

Response to Arguments
Applicant's arguments filed 12-08-2021 have been fully considered but they are not persuasive. Applicant argues that Schweiger ‘063 does not disclose a method where SiO2, Li2O, K2O, Al2O3, P2O5, and ZrO2 are mixed, and ZrO2 is at least 10.0 weight percent.  However Schweiger ‘063 does disclose a method utilizing those constituents.  Schweiger ‘063 explicitly discloses a range of ZrO2 of 0 to 10.0 weight percent, which shares an endpoint with the claimed range, and discloses that increased ZrO2 content increases translucence.  The rejections above now rely on Schweiger ‘064 in view of Schweiger ‘063.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ERIN SNELTING/Primary Examiner, Art Unit 1741